SHAW, Justice.
We have for review L.A.S. v. State, 23 Fla. L. Weekly D789, 720 So.2d 255 (Fla. 1st DCA 1998), wherein the First District Court of Appeal certified the following question:
DOES THE TRIAL JUDGE, ACTING AFTER A DISPOSITION HEARING AND BASED ON SPECIFIC REASONS, HAVE AUTHORITY TO REJECT THE DEPARTMENT [OF JUVENILE JUSTICE]^ COMMUNITY CONTROL RECOMMENDATION WITHOUT REMANDING THE CASE TO THE DEPARTMENT FOR AN ALTERNATIVE RECOMMENDATION?
We have jurisdiction. Art. V, § 3(b)(4), Fla. Const.
We answered this question in State v. E.D.P., No. 92,345, — So.2d-, 1998 WL 696947 (Fla. Oct. 8, 1998), in the affirmative. Accordingly, we quash the instant district court decision and remand the case with directions to reinstate the sentence of the trial court.
It is so ordered.
HARDING, C.J., and OVERTON and WELLS, JJ., concur.
KOGAN, ANSTEAD and PARIENTE, JJ., dissent.